DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Publication No.: US 2020/0159057 A1, “Park”).
Regarding Claim 1, Park discloses a liquid crystal display panel (Figures 1-5), comprising a plurality of first signal lines and a plurality of second signal lines (Figure 2, first signal line 121 or 171, second signal line the other of 121 or 171), wherein
The plurality of first signal lines and the plurality of second signal line are arranged to intersect (Figure 2),
The plurality of first signal lines and the plurality of second signal lines are configured to define a plurality of sub-pixel regions on the liquid crystal display panel (Figure 2, first signal line 121/171 and second signal line (the other of) 121/171 define sub-pixel regions),
The sub-pixel region comprising four boundaries (Figure 2, sub-pixel region comprises left, right, top, and bottom boundary);
The liquid crystal display panel comprising:
A first substrate and a second substrate disposed opposite to each other (Figure 3, first substrate 100, second substrate 200); and
A liquid crystal layer and a plurality of strip-shaped spacers disposed between the first substrate and the second substrate (Figures 2 and 5, liquid crystal layer 3, strip-shaped spacer SS),
The strip-shaped spacer extending along one boundary of the sub-pixel region (Figure 2, strip-shaped spacer SS extends along left and right boundaries), wherein
There is an overlapping area between an orthographic projection of the first signal line on a target base and an orthographic projection of the second signal line on the target base, an orthographic projection of the strip-shape spaced on the target base is not overlapped with the overlapping area, and the target base is a base of one of the first substrate and the second substrate (Figure 2, at least the bottom one of SS does not overlap with an overlapping area of first signal line and second signal line 121/171). 

Regarding Claim 10, Park discloses the liquid crystal display panel according to claim 1, wherein one of the first substrate and the second substrate comprises a black matrix, and the orthographic projection of the strip-shaped spacer on the target base is within an orthographic projection of the black matrix on the target base (Figure 2, black matrix 197 overlaps with strip-shaped spacer SS). 

Regarding Claim 11, Park discloses the liquid crystal display panel according to claim 10, wherein the strip-shaped spacer is fixedly connected to the substrate comprising the black matrix (Figure 5, strip-shaped spacer SS is connected to first substrate 100). 

Regarding Claim 12, Park discloses the liquid crystal display panel according to claim 1, wherein the first substrate comprises: a first base (Figure 5, first base 110), and the plurality of first signal lines (Figure 5, first signal line 171; Paragraph 0052), a first insulating layer (Figure 4, first insulating layer 160) and a plurality of first strip-shaped electrodes disposed on the first base and stacked in a direction perpendicular to and going away from the first base (Figure 4, first strip-shaped electrodes 191), wherein the plurality of first signal lines are electrically connected in one-to-one correspondence to the plurality of first strip-shaped electrodes (Figures 2 and 4, first signa line 171 are electrically connected to first strip-shaped electrodes 191), and an extending direction of the first signal line is parallel to an extending direction of a corresponding first strip-shaped electrode (Figure 2, first signal line 171 is parallel to at least extending direction of VS2 of strip-shaped electrode 191). 

Regarding Claim 13, Park discloses the liquid crystal display panel according to claim 12, wherein the first signal line comprises a plurality of first connecting portions, the first insulating comprises a plurality of first vias in one-to-one correspondence with the plurality of first connecting portions, and the first connecting portion is electrically connected to a corresponding first strip-shaped electrode through a corresponding first via (Figure 4, first via 185b, first strip-shaped electrode 191, first connecting portion 175b, where each sub-pixel would include a first strip-shaped electrode, first connecting portion, and first via).

Claim 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (US Publication No.: US 2007/0211202 A1, “Ishii”).
Regarding Claim 18, Ishii discloses a liquid crystal display panel (Figures 1-5), comprising:
A first substrate and a second substrate disposed opposite to each other (Figure 2, first substrate 10, second substrate 20); and
A liquid crystal layer, a sealant frame, and a strip-shaped barrier disposed between the first substrate and the second substrate (Figures 2-5, liquid crystal layer 50, strip-shaped barrier 58, sealant frame 52), wherein
The sealant frame comprises a liquid crystal inlet, the liquid crystal layer and the strip-shaped barrier are disposed in an area enclosed by the sealant frame, and the strip-shaped barrier is disposed close to the liquid crystal inlet (Figure 5, strip-shaped barrier 58  and liquid crystal layer 50 are disposed in an area enclosed by sealant frame 52, which comprises a liquid crystal inlet between elements 56, which is disposed close to the strip-shaped barrier 58).

Regarding Claim 19, Ishii discloses the liquid crystal display panel according to claim 18, further comprising: a sealing strip connected to the sealant frame, the sealing strip being configured to seal the liquid crystal inlet (Figure 5, sealing strip 56/156; Paragraph 0061). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Uchida et al (US Publication No.: US 2012/0098420 A1, “Uchida”).
Regarding Claim 2, Park discloses the liquid crystal display according to claim 1.
Park fails to disclose that the plurality of strip-shaped spacers comprises: four strip-shaped spacers corresponding to the four boundaries of the sub-pixel region, and the strip-shaped spacer extends along a corresponding boundary of the sub-pixel region.
However, Uchida discloses a similar display where the plurality of strip-shaped spacers comprises: four strip-shaped spacers corresponding to the four boundaries of the sub-pixel region, and the strip-shaped spacer extends along a corresponding boundary of the sub-pixel region (Uchida, Figure 5, four strip-shaped spacers 13 correspond to top, bottom, left, and right boundaries of sub-pixels R,G,B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strip-shaped spacers as disclosed by Park to include four strip-shaped spacers corresponding to the four boundaries as disclosed by Uchida. One would have been motivated to do so for the purpose of improving stacking accuracy of the display device while reducing material and manufacturing costs (Uchida, Paragraphs 0084-0086). 

Regarding Claim 3, Park in view of Uchida discloses the liquid crystal display panel according to claim 2, wherein one strip-shaped spacer is disposed between any two adjacent sub-pixel regions (Park, Figure 2, at least strip-shaped spacer SS2 is disposed between horizontally adjacent sub-pixel regions). 

Regarding Claim 4, Park in view of Uchida discloses the liquid crystal display panel according to claim 3. 
Park does not explicitly disclose that a length of the strip-shaped spacer ranges from one-third to one-half of a length of the corresponding boundary of the sub-pixel region. However, Park discloses the general environment of having a fraction of the length of the corresponding boundary of the sub-pixel region covered in order to prevent defects caused by non-spreading of liquid crystal molecules (Park, Figure 1, strip-shaped spacer SS only occupies a portion of the boundary of the sub-pixel region; Paragraph 0045). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a length of the strip-shaped spacer ranges from one-third to one-half of a length of the corresponding boundary of the sub-pixel region is the result-effective variable, and when this length is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of preventing defects within the display are realized. While Park does not directly disclose that a length of the strip-shaped spacer ranges from one-third to one-half of a length of the corresponding boundary of the sub-pixel region, Park does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a length of the strip-shaped spacer ranges from one-third to one-half of a length of the corresponding boundary of the sub-pixel region for the purpose of improving efficiency of impact absorption while preventing defects caused by non-spreading of liquid crystal molecules.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ishii.
Regarding Claim 5, Park discloses the liquid crystal display panel according to claim 1.
Park fails to disclose a sealant frame and a strip-shaped barrier disposed between the first substrate and the second substrate, wherein the sealant frame comprises a liquid crystal inlet, the strip-shaped barrier, the liquid crystal layer and the strip-shaped spacer are all disposed in an area enclosed by the sealant frame and the strip-shaped barrier is disposed close to the liquid crystal inlet.
However, Ishii discloses a similar display comprising a sealant frame and a strip-shaped barrier disposed between the first substrate and the second substrate, wherein the sealant frame comprises a liquid crystal inlet, the strip-shaped barrier, the liquid crystal layer and the strip-shaped spacer are all disposed in an area enclosed by the sealant frame and the strip-shaped barrier is disposed close to the liquid crystal inlet (Ishii, Figures 2-5, sealant frame 52a, strip-shaped barrier 56, liquid crystal inlet is disposed between strip-shaped barriers 56, strip-shaped spacers 58 or 52b, liquid crystal layer 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to include a sealant frame as disclosed by Ishii. One would have been motivated to do so for the purpose of maintaining a uniform gap while improving display quality (Ishii, Paragraph 0025; Paragraph 0061). 

Regarding Claim 6, Park in view of Ishii discloses the liquid crystal display panel according to claim 5.
Park fails to disclose a sealing strip connected to the sealant frame, the sealant strip being configured to seal the liquid crystal inlet.
However, Ishii discloses a similar display comprising a sealing strip connected to the sealant frame, the sealant strip being configured to seal the liquid crystal inlet (Ishii, Figures 2-5; Figure 7, sealant strip 156; Paragraph 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to include a sealant strip as disclosed by Ishii. One would have been motivated to do so for the purpose of improving long term display quality (Ishii, Paragraph 0085).

Regarding Claim 7, Park in view of Ishii discloses the liquid crystal display panel according to claim 6.
Park fails to disclose that an extending direction of the strip-shaped barrier is parallel to an opening surface of the liquid crystal inlet.
However, Ishii discloses a similar display where an extending direction of the strip-shaped barrier is parallel to an opening surface of the liquid crystal inlet (Ishii, Figure 5, a vertical extending direction of strip-shaped barrier 56 is parallel to opening surface of liquid crystal inlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to include a strip-shaped barrier as disclosed by Ishii. One would have been motivated to do so for the purpose of improving long term display quality (Ishii, Paragraph 0085).

	Regarding Claim 8, Park in view of Ishii discloses the liquid crystal display panel according to claim 7.
	Park fails to disclose that an extending length of the strip-shaped barrier is less than a width of the liquid crystal inlet.
	However, Ishii discloses a similar display where an extending length of the strip-shaped barrier is less than a width of the liquid crystal inlet (Ishii, Figure 5, an extending vertical length of strip-shaped barrier 56 is proportionally less than a horizontal width of liquid crystal inlet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to include a strip-shaped barrier as disclosed by Ishii. One would have been motivated to do so for the purpose of improving long term display quality (Ishii, Paragraph 0085).

	Regarding Claim 9, Park in view of Ishii discloses the liquid crystal display panel according to claim 5.
	Park fails to disclose that the strip-shaped barrier and the strip-shaped spacer are disposed in a same layer and made of a same material.
	However, Ishii discloses a similar display where the strip-shaped barrier and the strip-shaped spacer are disposed in a same layer and made of a same material (Ishii, Paragraph 0083). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to have the barrier and spacer be made of the same material as disclosed by Ishii. One would have been motivated to do so for the purpose of simplifying the manufacturing process and reducing manufacturing costs (Ishii, Paragraph 0083).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nose (US Publication No.: US 2012/0092576 A1).
Regarding Claim 20, Park discloses a liquid crystal display panel (Figures 1-5), comprising a plurality of first signal lines and a plurality of second signal lines (Figure 2, first signal line 121 or 171, second signal line the other of 121 or 171), wherein
The plurality of first signal lines and the plurality of second signal line are arranged to intersect (Figure 2),
The plurality of first signal lines and the plurality of second signal lines are configured to define a plurality of sub-pixel regions on the liquid crystal display panel (Figure 2, first signal line 121/171 and second signal line (the other of) 121/171 define sub-pixel regions),
The sub-pixel region comprising four boundaries (Figure 2, sub-pixel region comprises left, right, top, and bottom boundary);
The liquid crystal display panel comprising:
A first substrate and a second substrate disposed opposite to each other (Figure 3, first substrate 100, second substrate 200); and
A liquid crystal layer and a plurality of strip-shaped spacers disposed between the first substrate and the second substrate (Figures 2 and 5, liquid crystal layer 3, strip-shaped spacer SS),
The strip-shaped spacer extending along one boundary of the sub-pixel region (Figure 2, strip-shaped spacer SS extends along left and right boundaries), wherein
There is an overlapping area between an orthographic projection of the first signal line on a target base and an orthographic projection of the second signal line on the target base, an orthographic projection of the strip-shape spaced on the target base is not overlapped with the overlapping area, and the target base is a base of one of the first substrate and the second substrate (Figure 2, at least the bottom one of SS does not overlap with an overlapping area of first signal line and second signal line 121/171). 
Park fails to disclose an electronic paper comprising a power supply component and the liquid crystal display panel.
However, Nose discloses an electronic paper comprising a power supply component and the liquid crystal display panel (Nose, Figure 19, power supply 21, liquid crystal display panel 10; Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Park to be an electronic paper as disclosed by Nose. One would have been motivated to do so for the purpose of display useable with low power consumption that prevent eye fatigue and offers high bistability (Nose, Paragraph 0003). 

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, the prior art of record does not teach or suggest a liquid crystal display panel, comprising a plurality of first signal lines and a plurality of second signal lines that are arranged to intersect and define a plurality of sub-pixel regions on the liquid crystal display panel, the sub-pixel region comprising four boundaries and the liquid crystal display panel comprising: a first substrate and a second substrate disposed opposite to each other; and a liquid crystal layer and a plurality of strip-shaped spacers disposed between the first substrate and the second substrate, the strip-shaped spacer extending along one boundary of the sub-pixel region, wherein there is an overlapping area between an orthographic projection of the first signal line on a target base and an orthographic projection of the second signal line on the target base, an orthographic projection of the strip-shape spaced on the target base is not overlapped with the overlapping area, and the target base is a base of one of the first substrate and the second substrate, wherein the first substrate comprises: a first base, and the plurality of first signal lines, a first insulating layer and a plurality of first strip-shaped electrodes disposed on the first base and stacked in a direction perpendicular to and going away from the first base, wherein the plurality of first signal lines are electrically connected in one-to-one correspondence to the plurality of first strip-shaped electrodes, and an extending direction of the first signal line is parallel to an extending direction of a corresponding first strip-shaped electrode, wherein the second substrate comprises a second base and plurality of second signal lines, a second insulating layer and a plurality of second strip-shaped electrode disposed on the second base, wherein the plurality of second signal lines are electrically connected in one-to-one correspondence to the plurality of second strip-shaped electrodes, in combination with the remaining features recited in the claim.
The prior art of Park (US 2020/0159057 A1) discloses a liquid crystal display comprising first and second signal lines denoting boundaries of sub-pixel regions, where strip-shaped spacers extend along a boundary of the sub-pixel region, and a plurality of first signal lines are electrically connected to a plurality of first strip-shaped electrodes (Park, Figures 2-5). However, Park fails to disclose a second substrate comprising second signal lines that are electrically connected to second strip-shaped electrodes. 
Therefore, Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-17 would be allowable by virtue of their dependence on claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871